Order entered March 6, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01185-CV

                              DIANE WHITLEY LEE, Appellant

                                                V.

                         MARY BETH BROOKS ABBOTT, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-01198-E

                                            ORDER
       Appellant's amended brief is overdue. Accordingly, we ORDER appellant to file the

brief no later than March 18, 2019. We caution appellant that failure to comply may result in

dismissal of the appeal without further notice. See Tex. R. App. P. 38.8(a)(1), 42.3(b),(c).




                                                       /s/   BILL WHITEHILL
                                                             JUSTICE